COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-015-CV





FREDRICK GILANI	APPELLANT



V.



MOJGAN JALAILI-NAEINI	APPELLEE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Fredrick Gilani is attempting to appeal the trial court’s judgment entered in favor of Appellee Mojgan Jalaili-Naeini.  The trial court signed the judgment on September 5, 2008.  Gilani timely filed a motion for new trial on September 18, 2008.  
See 
Tex. R. Civ. P. 329b(a) (providing that motion for new trial shall be filed within thirty days after the judgment is signed).  Therefore, Gilani’s notice of appeal was due on or before December 4, 2008, but it was not filed until January 12, 2009.  
See 
Tex. R. App. P. 26.1(a)(1) (requiring notice of appeal to be filed within ninety days of the date of the judgment if a motion for new trial is timely filed by any party).

Because Gilani’s notice of appeal appeared to be untimely filed, we notified Gilani on February 3, 2009, of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 44.3.  Gilani filed a response, but it does not show grounds for continuing the appeal.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P. 25.1(b); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Accordingly, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED:  March 19, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.